DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US 2021/0193057)
As to Claim 1, Shin et al. discloses A display apparatus comprising: 
a display panel configured to display an image based on input image data (fig.2- display panel 110; para.0025); 
a driving controller configured to determine whether the input image data include a display quality deteriorating pattern (fig.1- controller 130 in conjunction with sensing circuit 10; para.0030- The 
to determine a first compensation value for compensating a first area disposed at a first side of a main area of the display quality deteriorating pattern (fig.1- para.0021, 0032- calculated amount of compensation is used as compensation data for pixels in region R2 {first area} disposed at a first side {right-side} of region R1 {main area-deterioration region}) and 
a second compensation value for compensating a second area disposed at a second side of the main area opposite to the first side of the main area, according to a position of the main area (fig.1- para.0021, 0032- calculated amount of compensation is used as compensation data for pixels in region R2 {second area} disposed at a second side {left-side} of region R1 {main area-deterioration region}); and 
a data driver configured to apply a data voltage to the display panel using the first compensation value and the second compensation value (fig.2- source driver 120; para.0028-0029, 0033; the corrected image data using the compensation data is provided to the source driver 120).  

As to Claim 14 is a method claim drawn to the apparatus of Claim 1, and is rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0193057) in view of Hu et al. (US 2017/0243562).
As to Claim 2, Shin et al. does not expressly disclose wherein when a size of the first area is greater than a size of the second area, the first compensation value is less than the second compensation value.  
Shin et al. discloses where compensation value may be an average value of the amount of compensation in the pixels in the first region R1 (para.0038).
	Hu et al. discloses wherein a plurality of sampling pixels that comprise a plurality of pixels having mura effects and a plurality of pixels not having mura effects may be included within a polygon region, and where a compensation value is assigned to each of the sampling pixels having mura effects and no compensation value to the pixels having no mura effect (fig.6-7; para.0076, 0083-0084). 
Hu et al. suggests that polygon region of a large size with only a pixel having mura effect may have a compensation value smaller than a polygon region of smaller size having a plurality pixels having mura effect. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin et al, with the teachings of Hu et al., by defining adjacent regions (of Shin) as polygons of deferring sizes and applying compensation value only to pixels that are identified as having mura effect, as disclosed by Hu et al., the motivation being to reduce the 
 
As to Claim 15 is a method claim drawn to the apparatus of Claim 2, and is rejected for the same reasons as set forth above.

Claim 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0193057) in view of Murata et al. (US 2004/0239587). 
As to Claim 3, Shin et al. discloses wherein initial compensation values corresponding to the first area and the second area are stored in a lookup table (para.0048- the controller may calculate the amount of compensation data using a look-up table composed of sensing data).
Shin et al. does not expressly disclose, but Murata et al. discloses wherein the first compensation value is determined by multiplying a first gain, which is determined according to the position of the main area, by the initial compensation value, and wherein the second compensation value is determined by multiplying a second gain, which is determined according to the position of the main area, by the initial compensation value (fig.4, 7-para.0035, 0039-gain determination unit 34 determines a correction gain based on gain control characteristic and multiplies the correction level by the correction gain; para.0042-0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin et al. with the teachings of Murata et al, the motivation being to be to set a correction gain uniquely for each variation in the pixel value near the target pixel to be corrected.

.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0193057) in view of Kimura (US 2014/0146097).
As to Claim 5, Shin et al. where controller may calculate the amount of compensation data using a look-up table composed of sensing data (para.0048). Shin et al. does not expressly disclose, but Kimura et al. discloses: wherein a first initial compensation value corresponding to the first area is stored in a first lookup table, and wherein a second initial compensation value corresponding to the second area is stored in a second lookup table (fig.7- para.0069-0071- adjacent gradation correction unit 21 comprises two LUTs 22a, 22b for correcting gradation of left-side subpixel using LUT 22a and the right-side using LUT 22b; fig.9-para.0075,0077-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin et al. with the teachings Kimura et al., the motivation being to suitably correct gradations of adjacent pixels and further improve the response speed when displaying a specific color

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0193057) in view of Kimura (US 2014/0146097), further in view of Murata et al. (US 2004/0239587). 
As to Claim 6, Shin et al. in view of Kimura et al. do not expressly disclose, but Murata et al. discloses: wherein the first compensation value is determined by multiplying a first gain, which is determined according to the position of the main area, by the first initial compensation value, and wherein the second compensation value is determined by multiplying a second gain, which is determined according to the position of the main area, by the second initial compensation value (fig.4, 7-para.0035, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shin et al. in view of Kimura et al., with the teachings of Murata et al, the motivation being to be to set a correction gain uniquely for each variation in the pixel value near the target pixel to be corrected.

Claims 7-8, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0193057) in view of Suginohara et al. (US 2016/0203751), further in view of Ikeda et al. (US 2016/0027168).
As to Claim 7, Shin et al. does not expressly disclose wherein the driving controller is configured to store a first threshold grayscale value for determining the main area and a second threshold grayscale value for determining a background area except for the main area.  
	Suginohara et al. discloses wherein the driving controller is configured to store a first threshold grayscale value for determining the main area (fig.6; para.0076, 0080). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shin et al. with the teachings of Suginohara et al., the motivation being to reduce the occurrence of a bright spot due to a defect of a parallax optical element in a display unit that displays multiple images in different display directions.
Shin et al. in view of Suginohara et al. do not expressly disclose, but Ikeda et al. discloses a second threshold grayscale value for determining a background area except for the main area (para.0078, 0092-0094). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shin et al. in view of Suginohara et al., with the 

As to Claim 8, Shin et al. in view of Suginohara et al., as modified by Ikeda et al. disclose wherein when a grayscale value of the main area is greater than the first threshold grayscale value (Suginohara-fig.6; para.0076, 0080) and a grayscale value of the background area is less than the second threshold grayscale value (Ikeda-para.0078,0094), the driving controller is configured to determine that the input image data include the display quality deteriorating pattern (Shin-fig.3; Suginohara-fig.6).

	As to Claim 18-19 are method claims drawn to the apparatus of Claims 7-8 and are rejected for the same reasons as set forth above.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0193057) in view of Suginohara et al. (US 2016/0203751).
As to Claim 10, Shin et al. does not expressly disclose but Suginohara et al. discloses: wherein the driving controller is configured to determine a horizontal start point of the main area, a horizontal width of the main area, a vertical start point of the main area, and a vertical width of the main area (fig.7- para.0043, 0080- pixel coordinates (x,y) of defective pixel 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shin et al. with the teachings of Suginohara et al., the motivation being to identify the location of the defective area.

.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0193057) in view of Suginohara et al. (US 2016/0203751), further in view of Kim (US 2008/0238936).
As to Claim 12, Shin et al. in view of Suginohara et al. do not expressly disclose, but Kim discloses wherein when the horizontal width of the main area increases, the first compensation value and the second compensation value increase (figs.5, 7-para.0045, 0047, 0059- as the compensation value of the central compensation region C1 increases, the compensation values of regions SG1, SG2 closest to the central region C1, increase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shin et. In view of Suginohara et al., with the teachings of Kim, the motivation being to independently apply compensation values according to directional information of the defect and improve the picture quality of the display device.

Allowable Subject Matter
Claims 4, 13, 17,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 (17) is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein when a size of the first area is smaller than a size of the 
Claim 9 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “when a difference between a first grayscale value corresponding to the main area and a second grayscale value corresponding to a background area except for the main area is greater than a threshold grayscale value difference, the driving controller is configured to determine that the input image data include the display quality deteriorating pattern” along with the other limitations in the claim.  
Claim 13 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the first compensation value and the second compensation value decrease from the vertical start point of the main area of the display quality deteriorating pattern to a vertical end point of the main area” in combination with the other limitations in the claim.
Claim 20 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a method comprising “applying a data voltage to a display panel using the first compensation value and the second compensation value, wherein when the horizontal width of the main area increases, the first compensation value and the second compensation value increase, wherein sizes of the first area and the second area are determined using the horizontal start point of the main area, wherein when the size of the first area decreases, the size of the second area increases, and when the size of the first area increases, the size of the second area decreases, wherein when the size of the first area is less than the size of the second area, the first compensation value is greater than the second compensation value, and wherein when the size of the first area is greater than the size of the second area, the first compensation value is less than the second compensation value” along with the other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627